ICJ_051_NorthSeaContinentalShelf_DEU_DNK_1968-03-01_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NORTH SEA CONTINENTAL SHELF CASE
(DENMARK/FEDERAL REPUBLIC OF GERMANY)

ORDER OF 1 MARCH 1968

1968

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
DE LA MER DU NORD
(DANEMARK/REPUBLIQUE FEDERALE D’ALLEMAGNE)

ORDONNANCE DU I: MARS 1968
Official citation:

North Sea Continental Shelf (Denmark/Federal Republic of Germany),
Order of 1 March 1968, I.C.J. Reports 1968, p. 3.

Mode officiel de citation:

Plateau continental de la mer du Nord (Danemark/République fédérale
d’ Allemagne ), ordonnance du Ie? mars 1968, C.I.J. Recueil 1968, p. 3.

 

Ne de vente: 19

 

 

 
1968
1 March
seneral List:
No. 51

INTERNATIONAL COURT OF JUSTICE

YEAR 1968

1 March 1968

NORTH SEA CONTINENTAL SHELF CASE

(DENMARK/FEDERAL REPUBLIC OF GERMANY)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Article 37
of the Rules of Court,

Having regard to the Order of 8 March 1967, fixing 21 August 1967
as the time-limit for the filing of the Memorial of the Federal Republic of
Germany and 20 February 1968 as the time-limit for the filing of the
Counter-Memorial of Denmark and reserving the subsequent procedure
for further decision;

Whereas the Memorial of the Federal Republic of Germany and the
Counter-Memorial of Denmark were filed within the time-limits so
prescribed ;

Having ascertained the views of the Parties,

Fixes as follows the time-limits for the further proceedings:

For the filing of the Reply of the Federal Republic of Germany,
31 May 1968;

For the filing of the Rejoinder of Denmark, 30 August 1968.

Done in English and French, the English text being authoritative, at
the Peace Palace, The Hague, this first day of March, one thousand nine

4
‘4 NORTH SEA CONTINENTAL SHELF (ORDER OF 1 III 68)

hundred and sixty-eight, in three copies, of which one will be placed in the
archives of the Court and the others transmitted to the Government of

the Kingdom of Denmark and to the Government of the Federal Republic
of Germany respectively.

(Signed) J. L. BUSTAMANTE R.,
President.

(Signed) S. AQUARONE,
Registrar.
